DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 4-6, 14 and 15 are cancelled.  Claims 1, 8 and 11 are amended.  Claims 1-3 and 7-13 are pending.

Allowable Subject Matter
Claims 1-3 and 7-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 was found to be allowable because wherein said image generator being deployed relative to said optical expansion element with said output direction incident on said optical expansion element and oriented such that each ray of said collimated image illumination enters said optical expansion element and is partially reflected by at least two of said partially reflective surfaces so as to be redirected to exit said optical expansion element along the projection direction.

Claims 2, 3, 7, 10, 12 and 13 are allowed as being dependent on claim 1.

Claim 8 was found to be allowable because said image projector being deployed relative to said optical element with said projection direction incident on one of said major surfaces and oriented such that each ray of said collimated image illumination enters said optical element and is partially reflected by at least two of said partially reflective surfaces so as to be redirected to exit said first major surface along the viewing direction, and wherein said optical element is a non- planar slab.

Claim 9 is allowed as being dependent on claim 8.

Claim 11 is allowable because wherein said one of said major surfaces on which said projection direction is incident is said first major surface from which said image illumination exits along the viewing direction.

The closest available prior art Yoshida et al. (US PG Pub. 20170276945) discloses a display for providing an image to an eye of an observer along a viewing direction (illustrated in fig. 1), the display comprising:  (a) an image projector (illustrated in fig. 1, comprising projector lens 12 and liquid crystal panel 11 and light guiding body 22) projecting collimated (projector lens 12 is a collimator lens; para. 0046) image illumination along a projection direction (illustrated in fig. 1); and (6) an optical element (optical element 30 of fig. 1) formed from at least partially transparent material (light transmitting members 32 of fig. 4) having first (incident plane 32b of fig. 4) and second major surfaces (emission plane 32a of fig. 4), said optical element (30) including a plurality of partially reflective surfaces (para. 0097; plurality of partially reflecting surface 31 of fig. 4), said plurality of partially reflective surfaces being internal to said optical element (illustrated in fig. 4), planar (para. 0077; partially reflecting surface 31 is a flat face), mutually parallel (para. 0077; when at least one face of the partially reflecting surface is parallel, it is assumed that the plurality of partially reflecting surfaces are parallel to each other) and at least partially overlapping relative to the projection direction (illustrated in fig. 9), said image projector being deployed relative to said optical element with said projection direction incident on one of said major surfaces (para. 0057; it is easy to cause the image light GL from the region FR to be directly input to the output unit 23 (or, optical element 30) without using the interface IF in light-guiding, that is, without causing the image light GL to be reflected by the interface IF) and oriented such that each ray of said collimated image illumination enters said optical element and is partially reflected by at least two of said partially reflective surfaces so as to be redirected to exit said first major surface along the viewing direction (illustrated in fig. 9; image light GL is partially reflected by each one of partial reflectors 311A, 312A, 313B and 314B); however, Yoshida fails to teach or render obvious wherein said image generator being deployed relative to said optical expansion element with said output direction incident on said optical expansion element and oriented such that each ray of said collimated image illumination enters said optical expansion element and is partially reflected by at least two of said partially reflective surfaces so as to be redirected to exit said optical expansion element along the projection direction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        13 July 2022
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882